Citation Nr: 0027890	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-08 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the residuals of 
shrapnel wound(s) to the face.  

2.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a December 1997 rating action 
with which the veteran expressed disagreement in January 
1998.  A statement of the case was issued in May 1998 and, in 
June 1998, a substantive appeal was received.  Thereafter, 
the veteran was scheduled to appear at an October 1998 
hearing at the RO, pursuant to a request set forth on his 
substantive appeal.  After the veteran failed to report for 
that hearing at the RO, the case was forwarded to the Board, 
in Washington, DC. 

In November 1998, less than 90 days after the veteran was 
advised his case was being transferred to the Board, the 
Board received a written request from the veteran, for "a 
new hearing in Boston."  He explained that he had failed to 
report for the previously scheduled hearing because he had 
not yet received all the medical records he believed he 
needed to make an effective presentation.  To accommodate the 
veteran's request, the Board remanded the case to the RO in 
December 1998.  

Thereafter, the record reflects that the veteran was 
scheduled to appear at a hearing at the RO in September 1999, 
but it was postponed in order to give the veteran additional 
time to obtain evidence.  The veteran was again scheduled for 
a hearing to take place at the RO in May 2000, but, without 
explanation, he failed to report for it, and the matter was 
returned to the Board.  Since neither the veteran nor his 
representative has expressed any further request for a 
hearing, it is presumed that the veteran no longer desires to 
appear at a hearing in regard to his appeal, but rather, 
wishes to have a decision rendered based on the evidence 
currently of record.  Accordingly, the Board will proceed to 
review the appeal based on the evidence currently in the 
claims file. 

In addition to the foregoing, it is observed that, when the 
case was last before the Board, it included the issue of 
entitlement to service connection for the residuals of a 
dental trauma.  That claim, however, was granted in a 
February 2000 rating action, and there is no indication that 
the veteran has expressed disagreement with any aspect of 
that decision.  Therefore, that matter is no longer in 
appellate status, and need not be further addressed by the 
Board at this time.  


FINDINGS OF FACT

1.  The veteran's assertion that he has hepatitis that is 
related to service is not supported by medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  

2.  The veteran served in an artillery unit in Vietnam, and 
he is competent to relate that he sustained a shrapnel wound 
(or wounds) to the face while serving in Vietnam.  Current 
medical records reflect the presence of metallic bodies 
imbedded in the soft tissue of the veteran's face, and he has 
been diagnosed as having had shrapnel wounds.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hepatitis.  38 U.S.C.A. § 5107 (West 
1991). 

2. The veteran has submitted a well-grounded claim of service 
connection for the residuals of shrapnel wound(s) to the 
face.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis

The threshold question to be answered, in any claim, is 
whether it is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit, 
in its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).  That 
decision upheld the earlier decision of the United States 
Court of Veterans Appeals (redesignated the United States 
Court of Appeals for Veterans Claims, effective March 1, 
1999), which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  See also 
Morton v. West, 12 Vet.App. 477, 480 (1999) (noting that the 
Federal Circuit, in Epps v. Gober, supra, "rejected the 
appellant's argument that the Secretary's duty to assist is 
not conditional upon the submission of a well-grounded 
claim").  See also Schroeder v. West, 12 Vet. App. 184 
(1999) (en banc order).  

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).

Moreover, "[a]lthough the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable statutes and regulations, service connection 
may be granted for disability resulting from disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  In this case, the veteran essentially contends that 
he developed hepatitis during service.  He recalls that he 
was hospitalized for jaundice in service, took some 
medication for a period of time, and, after the jaundice 
cleared, he was returned to duty.  He indicated that the 
hepatitis did not recur until 1995, at which time tests 
confirmed the presence of a specific form of the disorder, 
hepatitis C.  

The veteran's service medical records fail to show any 
indication that he was diagnosed to have hepatitis, or even 
treated for jaundice.  He was hospitalized briefly for acute 
diarrhea in February/March 1966, but the evidence does not 
show that this was considered to be related to hepatitis, or 
that hepatitis was suspected.  When examined in connection 
with his discharge from service in March 1967, a medical 
history taken at that time revealed that the veteran had not 
complained of jaundice.  

In connection with the veteran's current claim for benefits, 
he underwent an examination for VA purposes in December 1997.  
In the report of this examination, the veteran's contentions, 
as outlined above, were recorded.  In addition, the diagnosis 
of active hepatitis C was confirmed, but this examiner 
offered no opinion as to whether the veteran's hepatitis was 
related in any way to service, or whether any of the 
veteran's in-service medical complaints could have been 
manifestations of hepatitis that went unrecognized.  Indeed, 
there is no medical evidence of record linking hepatitis C, 
first diagnosed many years after service, to service.  

Since the record does not contain medical evidence that 
demonstrates the presence of hepatitis until more than 25 
years after the veteran's discharge from active service, and 
the record is devoid of any competent medical opinion linking 
the veteran's post-service hepatitis to service, it is the 
Board's view that the veteran has failed to satisfy the 
threshold requirement for submitting a well-grounded claim 
for service connection for hepatitis, as required by Caluza, 
supra, and as imposed by 38 U.S.C.A. § 5107(a).

Simply stated, there is no competent evidence of a nexus 
between the veteran's active military service and his current 
disability.  Under these circumstances, there is no duty to 
assist the veteran further in the development of his claim, 
and the Board does not have jurisdiction to adjudicate it. 
Boeck v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 
6 Vet.App. 136 (1994).  As claims that are not well grounded 
do not present a questions of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
hepatitis must be denied.

In reaching this conclusion, we acknowledge the veteran's 
contentions that his hepatitis must be related service.  The 
veteran's conclusion, however, that his hepatitis is causally 
linked to service, is not supported by any of the medical 
evidence of record.  Sympathetic though we may be with the 
veteran's disability and his belief as to its origin, the 
Board is not competent to make any inferences as to medical 
etiology, or cause-and-effect, as to a claim for disability 
benefits without a solid foundation in the record, grounded 
in medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991) and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

As the veteran is not shown to possess any medical expertise, 
his contentions are not probative, and do not provide a basis 
upon which to establish a link between his service and his 
current disability.  Therefore, those contentions do not 
render his claim well grounded.  See, e.g., Voerth v. West, 
13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus"); see also, Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence."

II.  Residuals of Shrapnel Wound(s)

As set forth above, the threshold question to be answered in 
any claim is whether it is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Gilbert, supra.  As also set forth above, in 
order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Caluza, supra.  

In this matter, the veteran has essentially contended that, 
as a result of incoming missiles or hand grenades, he 
sustained superficial shrapnel wounds to the face while 
serving in Vietnam in 1966.  In this regard, the veteran's 
service medical records do not reflect any treatment for such 
an injury, and, when examined in connection with his 
discharge from service in March 1967, the veteran's face and 
nose were considered normal upon clinical evaluation.  The 
only scars mentioned were those noted on his arms and right 
calf, none of was were noted to have been caused by shrapnel.  
(No cause for these scars was set forth.)  

The available evidence does show, however, that the veteran 
served in Vietnam for nearly 12 months (11 months and 28 
days).  As to the specific year of such service, one record 
reflects that the veteran underwent a medical inspection 
conducted in connection with his departure from Vietnam, in 
June 1966.  As such, it may be inferred that his service 
there was from approximately June 1965 to June 1966.  In 
addition, medical records dated during this one-year period 
reflect that the veteran was assigned at this time to 
Headquarters and Service Battery 3rd Battalion, 319th 
Artillery, 173rd Brigade.  Therefore, while the veteran's 
military specialty was that of an "Auto Maint Helper," with 
a Military Occupational Specialty (MOS) number of 63A1P, it 
may also be concluded that his 1965-1966 service in Vietnam 
was with a combat arms artillery unit, and as such, it may 
have been possible for members of that unit to have been 
exposed to some sort of action that could have resulted in 
casualties in the manner the veteran has described.  

Furthermore, when the veteran was examined in connection with 
his current claim, the examining physician noted the presence 
of a scar over the bridge of the veteran's nose, which the 
veteran attributed to his shrapnel wounds, and that there was 
"also evidence of shrapnel over the left cheek."  Moreover, 
X-rays of the veteran's face revealed two small focal 
metallic foreign bodies in the subcutaneous soft tissues 
overlying the left zygoma, compatible with the presence of 
small pieces of shrapnel, each measuring no more than 2mm. in 
size.  The pertinent diagnosis following the veteran's 
examination was "Shrapnel wounds."  

Here, there is medical evidence of the claimed disability, 
i.e., the diagnosis rendered following the recent VA 
examination.  There is also evidence of the incurrence of the 
claimed injury in service in the form of the veteran's 
accounts, which are observations he is competent to make, and 
which are presumed credible at this stage of the claim.  
There may also be considered to exist the presence of 
evidence of a nexus between the veteran's service and the 
claimed disability, because of the very nature of the claimed 
disability, and the diagnosis that has been rendered.  That 
is, a shrapnel wound, i.e., a fragment wound from a high 
explosive shell, would only seem likely to have occurred in 
the setting of the veteran's Vietnam service.

Of course, one might reasonably question how the physician 
examining the veteran concluded that the metallic foreign 
bodies present in the veteran's facial area were the result 
of shrapnel wounds, as opposed to some other source, as for 
instance, debris from a some sort of postservice trauma.  
Nevertheless, we are inclined to give credence to the account 
provided by this Vietnam veteran, at least to well ground the 
claim.  This is consistent with the tenet that "the 
threshold established for assessing whether a claim is well 
grounded has long been understood to be uniquely low."  
Hensley v. West, ___ F.3d ___, No. 99-7029 (Fed. Cir. May 12, 
2000).

ORDER

Service connection for hepatitis is denied.  

To the extent the Board has determined that the veteran's 
claim for service connection for the residuals of a shrapnel 
wound is well grounded, thereby giving rise to a duty to 
assist in its development, the appeal is granted.


REMAND

Although we have determined that the veteran's shrapnel wound 
claim is well grounded, that does not necessarily mean the 
claim will be granted.  As indicated above, there is no 
evidence that corroborates the veteran's account of having 
incurred this wound in service.  Indeed, the silence in the 
service medical records on this matter, particularly at the 
time of the examination conducted in connection with the 
veteran's service discharge, suggests that the metal 
fragments noted on X-rays in 1994 could have been sustained 
in some other way.  

Nevertheless, given the veteran's contentions, his Vietnam 
service, and the unit to which he was assigned in Vietnam, it 
is plausible that he sustained the injuries that are claimed.  
Moreover, if he were to provide some additional details as to 
the circumstances that led to his claimed injury, it would 
also seem likely that a record of the event that the veteran 
has described could be found.  In view of that, prior to 
entering a final determination on this matter, the 
development as set forth below should be undertaken.  

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The RO should contact the veteran and ask him 
to describe, with as much detail as possible, the 
circumstances surrounding the shrapnel wounds he 
claims to have received in service, particularly 
when and where in Vietnam they occurred, the combat 
situation, if any, the unit to which he was 
assigned at the time, the duties he was assigned 
when the injury occurred, and the location, type, 
and duration of any medical treatment he received 
for his wound(s).  

2.  After receiving the veteran's response, the RO 
should contact the appropriate agency, including 
the United States Armed Services Center for 
Research of Unit Records, 7798 Cissna Rd., Suite 
101, Springfield, VA 22150-3197, and request any 
information that could verify the events described 
by the veteran, including unit histories of 
Headquarters and Service Battery 3rd Battalion, 
319th Artillery, 173rd Brigade, between June 1965 
and June 1966.  In the event, the veteran does not 
respond to the request for information, the 
development sought by this remand need not be 
undertaken.  

3.  Thereafter, the RO should enter its 
determination as to whether service connection is 
warranted for the residuals of a shrapnel wound. If 
the RO's determination remains adverse, the veteran 
and his representative should be furnished a 
supplemental statement of the case, and be given 
the opportunity to respond thereto.  Thereafter, 
the case should be returned to the Board, if 
otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 



